DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/20 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
1.    Examiner Response:
Applicant’s arguments, see pages 9-12, filed 10/19/20, with respect to the 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 

      	      Response: 35 U.S.C.  § 103
2.    Examiner Response:
The Applicant’s arguments on pages 13-14 with respect to the limitation of claim 1 that states “calculating, by the computing device, for the at least one point, at least one correction to the computer-based 3D model, the at least one correction specifying a change in how the computer-based 3D model is to be printed in order to decrease the stresses associated with the at least one test case” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 11 14-16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Design and analysis of digital materials for physical 3D voxel printing, written by Hiller et al. in view of Martin (U.S. PGPub 2012/0326356) in further view of Amakai et al. (U.S. PGPub 2003/0055612) in further view of Berger et al. (U.S. PGPub 2005/0154481).

With respect to claim 1, Hiller et al. discloses “A computer-implemented method” as [Hiller et al. (Abstract, Pg. 137, Introduction, 2nd paragraph, “This paper explores a fundamentally, etc.”)] Examiner’s interpretation: The Examiner considers the fabrication process that is being executed as being a method, since a process is a continuous action, 
“obtaining, by a computing device, a computer-based three-dimensional (3D) model of an object” as [Hiller et al. (Pg. 143, Tile analysis, 1st paragraph, “Similarly, a 3D simulator was programmed for, etc.”, Fig. 7)];
“the computer-based 3D model configured to be sent to a 3D || printing system for 3D printing of the object” as [Hiller et al. (Pg. 145, Digital manufacturing technology, 1st paragraph, “The process of transitioning from, etc.”)];
“applying, by the computing device, at least one test case by simulating an application of at least one force to the computer-based 3D model” as [Hiller et al. (Pg. 143, Tile analysis, 1st paragraph, “Similarly, a 3D simulator was programmed for, etc.”, Fig. 7)] Examiner’s interpretation: The Examiner considers the contact forces as being the forces that are applied to the computer-based 3D model, since the contact forces are forces that are based on the interactions of adjacent tiles in a plane;
While Hiller et al. teaches applying stress to a material, Hiller et al. does not explicitly disclose “performing, by the computing device, a 3D printability analysis of the computer-based 3D model prior to printing by the 3D printing system; and selecting, by the computing device, a correction of the at least one corrections based on at least one criterion.”
Martin discloses “performing, by the computing device, a 3D printability analysis of the computer-based 3D model prior to printing by the 3D printing system” as [Martin (paragraph [0012])] Examiner’s interpretation: The thin layers of the 3D digital model are defined before they are printed;
Examiner’s interpretation: The user can set and reset the thickness, which demonstrates that a correction can be selected, since one or more can include adjusting a thickness of a component of the model, see paragraph [0040] of the specification;
Hiller et al. and Martin are analogous art because they are from the same field endeavor of analyzing an object to be fabricated in a model.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al. by incorporating performing, by the computing device, a 3D printability analysis of the computer-based 3D model prior to printing by the 3D printing system; and selecting, by the computing device, a correction of the at least one corrections based on at least one criterion as taught by Martin for the purpose of forming an rear projection (RP) screen element that provide animated eyes of an animatronic character or creature when light and/or images are projected upon rear surfaces of the RP screen element.
The motivation for doing so would have been because Martin teaches that by using a rapid prototyping machine to concurrently form the RP substrate with its adjacent or surrounding support elements, the time to fabricate the RP substrate will be reduced (Martin (paragraph [0011] – [0012]).
While the combination of Hiller et al. and Martin teaches adjusting the thickness of a component of a model, Hiller et al. and Martin do not explicitly disclose “performing, by the computing device, for the at least one test case, operations comprising: identifying, by the computing device, at least one point at which stresses associated with the at least one test case 
Amakai et al. discloses “performing, by the computing device, for the at least one test case, operations comprising: identifying, by the computing device, at least one point at which stresses associated with the at least one test case exceed the structural tolerances of a material to be used by the 3D printing system for the 3D printing of the object” as [Amakai et al. (paragraph [0341] – [0342])];
Hiller et al., Martin and Amakai et al. are analogous art because they are from the same field endeavor of analyzing an object that is transformed in a model.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al. and Martin et al. by incorporating performing, by the computing device, for the at least one test case, operations comprising: identifying, by the computing device, at least one point at which stresses associated with the at least one test case exceed the structural tolerances of a material to be used by the 3D printing system for the 3D printing of the object as taught by Amakai et al. for the purpose of performing a structural analysis of physical properties in a design stage.
The motivation for doing so would have been because Amakai et al. teaches that by the having a structural analysis program that analyzes physical properties of a multilayer structure the ability to generate a finite element model that is appropriate for the simulation of multilayer wiring in an LSI can be accomplished (Amakai et al. (paragraph [0013] – [0015]).
While the combination of Hiller et al., Martin and Amakai et al. teaches varying parameters of a design to modify the design, Hiller et al., Martin and Amakai et al. do not explicitly disclose “calculating, by the computing device, for the at least one point, at least one 
Berger et al. discloses “calculating, by the computing device, for the at least one point, at least one correction to the computer-based 3D model, the at least one correction specifying a change in how the computer-based 3D model is to be printed in order to decrease the stresses associated with the at least one test case” as [Berger et al. (paragraph [0010], paragraph [0068] – [0069], paragraph [0071])] Examiner’s interpretation: The examiner considers the adding and/or removing of the virtual material to be the calculating the at least one correction to the 3D model, since the virtual material is being added and/or removed to correspond to a manufacturing constraint.  Also, the examiner considers the altering of the 3D voxel-based model as being the decreasing the stress associated with the model, since the arbitrary shape and topology of the 3D model is altered by adding and/or removing the virtual material to enforce a minimum specified draft angle relative to a given pull direction;
“generating a corrected model of the object by editing the computer-based 3D model to include a selected correction.” as [Berger et al. (paragraph [0073], paragraph [0075])];
Hiller et al., Martin, Amakai et al. and Berger et al. are analogous art because they are from the same field endeavor of producing a multi-dimensional object.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al., Martin and Amakai et al. by incorporating calculating, by the computing device, for the at least one point, at least one correction to the computer-based 3D model, the at least one correction specifying a change in 
The motivation for doing so would have been because Berger et al. teaches that by enforcing draft angles in a voxel-based model of a molded object, the ability to modify an arbitrarily-shaped model of an object to enforce compliance with a manufacturing constraint can be accomplished (Berger et al. (paragraph [0008] – [0009]).

With respect to claim 2, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the method of claim 1 above, and Martin further discloses “further comprising sending the corrected model to the 3D printing system to print the 3D printing of the object according to the corrected model” as [Martin (paragraph [0034])];

With respect to claim 3, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the method of claim 1 above, and Martin further discloses “further comprising outputting the corrected model” as [Martin (paragraph [0034])];

With respect to claim 4, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the method of claim 1 above, and Martin further discloses “further comprising outputting the corrected model for storage in a storage medium” as [Martin (paragraph [0031])] Examiner’s interpretation: Having a model file of the 3D object demonstrates that the corrected model outputted is stored; 
With respect to claim 6, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the method of claim 1 above, and Berger et al. further discloses “wherein the at least one criterion comprises a visibility of design changes due to the at least one corrections.” as [Berger et al. (paragraph [0071])];

With respect to claim 8, Martin discloses “A non-transitory computer-readable storage medium storing program instructions” as [Martin (paragraph [0034], Fig. 1 item 130)] Examiner’s interpretation: Having a processor demonstrates that there is a medium, since a medium is embedded within a processor;
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claim 11, the combination of of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the medium of claim 8 above, and Hiller et al. further discloses "wherein the at least one correction comprises changing the material of the computer-based three-dimensional model.” as [Hiller et al. (Pg. 141, left col., 1st paragraph, “Another technique to create sparse digital materials, etc.")] Examiner's interpretation: The Examiner notes that the claim language does not state the type of change that is being conducted to the material, such as changing the shape, size or color, etc. of the material or having a totally new material replace the original material.  The Examiner considers the removal of the non-critical material from the original material to be the changing of the material, since the original material on the 2.5D and 3D voxels will no longer be the same;

With respect to claim 14, Martin discloses “A system” as [Martin (paragraph [0025] – [0027], Fig. 1 item 100)];
“at least one processor” as [Martin (paragraph [0034], Fig. 1 item 130)];
“and a memory comprising program instructions” as [Martin (paragraph [0034], Fig. 1 item 132)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claim 15, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the system of claim 14 above, and Hiller et al. further discloses “wherein the at least one test case simulates the application of the at least one force for an orientation of the computer-based 3D model that is relative to a support.” as [Hiller et al. (Pg. 143, Tile analysis, 1st paragraph, “Similarly, a 3D simulator was programmed for, etc.”, Fig. 7)];

With respect to claim 16, the combination of of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the medium of claim 8 above, and Hiller et al. further discloses “wherein the at least one test cases represents at least one force applied from detected surfaces by which the computer-based three dimensional model may receive the respective at least one force.” as [Hiller et al. (Pg. 143, Tile analysis, 1st paragraph, “Similarly, a 3D simulator was programmed for, etc.”, Fig. 7)] Examiner’s interpretation: The Examiner considers the interactions with adjacent tiles in the plane where they are modeled as a contact force as being the at least one test case, since this is one interaction where the tiles are being in contact;

With respect to claim 19, the claim recite the same substantive limitations as claim 3 above and is rejected using the same teachings.

4.	Claims 5, 7 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Design and analysis of digital materials for physical 3D voxel printing, written by Hiller et al., Martin (U.S. PGPub 2012/0326356), Amakai et al. (U.S. PGPub 2003/0055612), Berger et al. (U.S. PGPub 2005/0154481) in view of Fogel et al. (U.S. PGPub 2011/0087350).

With respect to claim 5, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the method of claim 1 above.
While the combination of Hiller et al., Martin, Amakai et al. and Berger et al. teaches calculating one or more corrections to a model, Hiller et al., Martin, Amakai et al. and Berger et al. do not explicitly disclose “receiving via a user interface input identifying the computer-based 3D model as a target of the 3D printability analysis”
Fogel et al. discloses “receiving via a user interface input identifying the computer-based 3D model as a target of the 3D printability analysis” as [Fogel et al. (paragraph [0116])];
Hiller et al., Martin, Amakai et al., Berger et al. and Fogel et al. are analogous art because they are from the same field endeavor of modeling a multi-dimensional object.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al., Martin, Amakai et al. and Berger et al. by incorporating receiving via a user interface input identifying the computer-based 3D model 
The motivation for doing so would have been because Fogel et al. teaches that by transforming an inconsistent 3D model of one or more objects into a valid printable 3D model, the ability to enable a thickening operation to thicken different layers that represent the 3D object (Fogel et al. (paragraph [0024] -[0029]).

With respect to claim 7, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the method of claim 1 above.
While the combination of Hiller et al., Martin, Amakai et al. and Berger et al. teaches calculating one or more corrections to a model, Hiller et al., Martin, Amakai et al. and Berger et al. do not explicitly disclose “presenting, by the computing device, the corrected model to a user for display via a user interface”
Fogel et al. discloses “presenting, by the computing device, the corrected model to a user for display via a user interface” as [Fogel et al. (paragraph [0097], paragraph [0117], Fig. 3 item 315)];
Hiller et al., Martin, Amakai et al., Berger et al. and Fogel et al. are analogous art because they are from the same field endeavor of modeling a multi-dimensional object.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al., Martin, Amakai et al. and Berger et al. by incorporating presenting, by the computing device, the corrected model to a user for display via a user interface as taught by Fogel et al. for the purpose of transforming 3D digital models into valid printable models for 3D printers.


With respect to claim 12, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the medium of claim 8 above.
While the combination of Hiller et al., Martin, Amakai et al. and Berger et al.teaches calculating one or more corrections to a model, Hiller et al., Martin, Amakai et al. and Berger et al. do not explicitly disclose “wherein the selecting the correction is based on user indicated preferences for particular types of corrections.”
Fogel et al. discloses “wherein the selecting the correction is based on user indicated preferences for particular types of corrections.” as [Fogel et al. (paragraph [0117])] Examiner’s interpretation: The Examiner considers the healing strategy to be the corrections that are based on a user preference, since the healing strategies are strategies that reconstruct the model of the 3D object;
Hiller et al., Martin, Amakai et al., Berger et al. and Fogel et al. are analogous art because they are from the same field endeavor of modeling a multi-dimensional object.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al., Martin, Amakai et al. and Berger et al. by incorporating wherein the selecting the correction is based on user indicated preferences for particular types of corrections as taught by Fogel et al. for the purpose of transforming 3D digital models into valid printable models for 3D printers.


With respect to claim 13, the combination of Hiller et al., Martin, Amakai et al., Berger et al. and Fogel et al. discloses the medium of claim 12 above, and Fogel et al. further discloses “wherein the selecting the correction is based on a scoring model wherein weights are assigned to the corrections based on the user indicated preferences.” as [Fogel et al. (paragraph [0094])] Examiner's interpretation: The Examiner notes that the phrase “scoring model” is not defined within the claims.  The model of the Fogel et al. reference, can be scaled according to a user’s choice, either automatically to fit within a bounding box defined by the 3D printer, or manually by a user-provided scale factor. The Examiner considers the scaling of the model according to a user’s choice to be a scoring model wherein weights are assigned to the corrections based on the user indicated preferences, since the model is being scaled according to a user provided scale factor and a scoring model is stated as comprising weights reflecting user indicated preferences for particular types of corrections, see paragraph [0040] and [0049] of the specification.

5.	Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Design and analysis of digital materials for physical 3D voxel printing, written by Hiller et al., Martin (U.S. PGPub 2012/0326356), Amakai et al. (U.S. PGPub 2003/0055612), Berger et al. (U.S. PGPub 2005/0154481) in view of Napadensky et al. (U.S. PGPub 2004/0187714).

With respect to claim 20, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the system of claim 14 above.
While the combination of Hiller et al., Martin, Amakai et al. and Berger et al. teaches calculating one or more corrections to a model, Hiller et al., Martin, Amakai et al. and Berger et al. do not explicitly disclose “wherein the at least one correction comprises inserting, at least one void into the computer-based 3D model.”
Napadensky et al. discloses “wherein the at least one correction comprises inserting, at least one void into the computer-based 3D model.” as [Napadensky et al. (paragraph [0142] - [0143], Fig. 2 item 36)] Examiner’s interpretation: An internal void is formed during the printing of the three-dimensional model;
Hiller et al., Martin, Amakai et al., Berger et al. and Napadensky et al. are analogous art because they are from the same field endeavor of producing a multi-dimensional object.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al., Martin, Amakai et al. and Berger et al. by incorporating wherein the corrections comprise inserting, by the computing device, at least one voids into the computer-based three-dimensional model as taught by Napadensky et al. for the purpose of manufacturing three-dimensional objects.
The motivation for doing so would have been because Napadensky et al. teaches that by manufacturing a three-dimensional object using a method of selective dispensing, a more simple, easily obtainable curable compositions that are formulated to provide support to a three-dimensional object, can be constructed (Napadensky et al. (paragraph [0011], paragraph [0026]).

6.	Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Design and analysis of digital materials for physical 3D voxel printing, written by Hiller et al., Martin (U.S. PGPub 2012/0326356), Amakai et al. (U.S. PGPub 2003/0055612), Berger et al. (U.S. PGPub 2005/0154481) in view of Stipek (U.S. PGPub 2004/0032156).
 
With respect to claim 9, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the medium of claim 8 above, and Berger et al. further discloses “and visibility of design changes resulting from the at least one correction.” as [Berger et al. (Col. 3 lines 38-56, “When subsequently producing like object, etc.”)] Examiner’s interpretation: The measurement correction data and individual CAD data are combined.  The computer determines the corrected CAD data based on the combination and this data can be used for the production of the next object.  The corrected CAD data can have changes in the layer thickness of the individual layer or the position of the beam can vary through the positioning means at points where the shape of the object has been detected deviating from a rated value.  
While the combination of Hiller et al., Martin, Amakai et al. and Berger et al. teaches calculating one or more corrections to a model, Hiller et al., Martin, Amakai et al. and Berger et al. do not explicitly disclose “wherein the at least one criterion comprises weighted factors due to changes in material cost”
Stipek discloses “wherein the at least one criterion comprises weighted factors due to changes in material cost” as [Stipek paragraph [0026])] Examiner’s interpretation: The Examiner notes that the phrase “weighted factors” is not defined within the claims.  The Examiner considers the “weighted factors” to be the production that is adjusted based on the 
Hiller et al., Martin, Amakai et al., Berger et al. and Stipek are analogous art because they are from the same field endeavor of manufacturing an object. 
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al., Martin, Amakai et al. and Berger et al. by incorporating wherein the at least one criterion comprises weighted factors due to changes in material cost as taught by Stipek for the purpose of molding components that are shell structure in which a lattice form is defined by the molded components. 
The motivation for doing so would have been because Stipek teaches that by scaling and contouring the molded components, substantial structural integration and torsional strength in the structure is provided for seat frames (Stipek (paragraph [0031] – [0032], paragraph [0036]).

With respect to claim 10, the combination of Hiller et al., Martin, Amakai et al., Berger et al. and Stipek discloses the medium of claim 9 above, and Stipek further discloses “wherein the weights of the weighted factors are user-adjustable.” as [Stipek (paragraph [0026])] Examiner’s interpretation: The Examiner considers the “weighted factors” to be the production that is adjusted based on the change in material cost.  The producer has the ability to adjust the production to accommodate the changes in material costs.

7.	Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Design and analysis of digital materials for physical 3D voxel printing, written .

With respect to claim 17, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the system of claim 14 above.
The combination of Hiller et al., Martin, Amakai et al. and Berger et al. teaches performing a three-dimensional printability analysis of a computer-based three-dimensional model, Hiller et al., Martin, Amakai et al. and Berger et al. do not explicitly disclose “wherein the program instructions are further executable by the at least one processor to iteratively repeat the three-dimensional printability analysis of the computer-based three-dimensional model with the at least one corrections to the model”
Bickel et al. discloses “wherein the program instructions are further executable by the at least one processor to iteratively repeat the three-dimensional printability analysis of the computer-based three-dimensional model with the at least one corrections to the model” as [Bickel (paragraph [0087], Fig. 2)] Examiner’s interpretation: The Examiner interprets the feedback loop to be repeating of the three-dimensional printability analysis, since the validation process of measuring, designing and fabricating the material against the original is repeated until the difference between the prospective set of characteristics and the desired characteristics are not below the target threshold;
Hiller et al., Martin, Amakai et al., Berger et al. and Bickel et al. are analogous art because they are from the same field endeavor of analyzing an object to be fabricated in a model.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al., Martin, Amakai et al. and Berger et 
The motivation for doing so would have been because Bickel et al. teaches that by having an object generation system that uses a characterization process, the generation of instructions for generating a physical object with a desired set of characteristics can be accomplished (Bickel et al. (paragraph 0011], paragraph [0057] – [0058]).

With respect to claim 18, the combination of Hiller et al., Martin, Amakai et al. and Berger et al. discloses the system of claim 14 above.
The combination of Hiller et al., Martin, Amakai et al. and Berger et al. teaches calculating one or more corrections to a model, Hiller et al., Martin, Amakai et al. and Berger et al. do not explicitly disclose “wherein the criterion comprises a net change of at least one external computer-based three-dimensional model dimensions resulting from the at least one correction”
Bickel et al. discloses “wherein the criterion comprises a net change of at least one external computer-based three-dimensional model dimensions resulting from the at least one correction” as [Bickel et al. (paragraph [0084])] Examiner’s interpretation: The user can modify the data set as desired so that the object has different characteristics than the original object.  The Examiner considers the modifications to be the dimensions that are changed in the external model, since to modifying an object is making a structural change to that object.

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Hiller et al., Martin, Amakai et al. and Berger et al. by incorporating wherein the criterion comprises a net change of at least one external computer-based three-dimensional model dimensions resulting from the at least one correction as taught by Bickel et al. for the purpose of fabricating objects using a plurality of base materials and a device that can place the base material under computer or electronic device command.
The motivation for doing so would have been because Bickel et al. teaches that by having an object generation system that uses a characterization process, the generation of instructions for generating a physical object with a desired set of characteristics can be accomplished (Bickel et al. (paragraph 0011], paragraph [0057] – [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/            Examiner, Art Unit 2128                                                                                                                                                                                            
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128